UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6737



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TONY ANTHONY BROWN,

                                               Defendant -Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:98-cr-00037-F; 5:05-cv-00123-F)


Submitted:   September 13, 2007         Decided:   September 19, 2007


Before GREGORY and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tony Anthony Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Tony Anthony Brown appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2000) motion for reduction of

sentence and his motion captioned an “unopposed motion for amended

judgment and commitment order.”    We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.   United States v. Brown, Nos. 5:98-

cr-00037-F; 5:05-cv-00123-F (E.D.N.C. Apr. 23, 2007).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                                - 2 -